REC y, -

rd ry

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

 

Theresa Marie Barbero

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write ‘see
attached” in the space and attach an additional

page with the full list of names.)

-against-

Wilhoit Property Management, Inc.

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

 

Complaint for a Civil Case

Case No.
(to be filled in by the Clerk’s Office)

 

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury. ¥es cL No

Case 6:19-cv-03169-SRB Document 1-2 Filed 05/10/19 Page 1 of 6
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Theresa Marie Barbero

 

 

 

Name

Street Address General Delivery 1890 First Capitol Dr
City and County St. Charles St. Charles County

State and Zip Code Missouri 63301

 

Telephone Number Bia SI-A205

E-mail Address TmBarbero@gmail.com

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1
Sandra Heidelberg

 

 

Name

Job or Title Regional Director Manager
(if known)

Street Address 1329 E. Lark St

 

City and County Springfield Greene County

 

State and Zip Code Missouri 65808

 

Telephone Number HP RBSEISae

 

E-mail Address SHeidelberg@ Wilhoitproperties.com
(if known)

 

Defendant No. 2

Name

Job or Title
(if known)

Street Address

 

 

 

City and County

 

Case 6:19-cv-03169-SRB Document 1-2 Filed 05/10/19 Page 2 of 6
Il.

State and Zip Code

 

Telephone Number

 

E-mail Address
(if known)

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the designated information for this
type of case. (Check all that apply)

Federal question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

Civil Rights Violations, Fair Housing Act Violations, Familial and Disability Discrimination,

Americans Disabilities Act, Housing Discrimination, Loss of HUD Housing Voucher

 

[| Suit against the Federal Government, a federal official, or a federal agency

List the federal officials or federal agencies involved, if any.

 

 

 

[_|Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation
and the amount at stake is more than $75,000. In a diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.
A. The Plaintiff(s)
The plaintiff, (name) Theresa Marie Barbero , is a citizen of the State

of (name) Missouri

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

Case 6:19-cv-03169-SRB Document 1-2 Filed 05/10/19 Page 3 of 6
B. The Defendant(s)
I. If the defendant is an individual

The defendant, (name) Sandra Heidelberg _ 1s a citizen of
the State of (name) _Missouri . Or is a citizen of
(foreign nation)

 

2. If the defendant is a corporation

The defendant, (name) Wilhoit Property Management , 18
incorporated under the laws of the State of (name)

Missouri , and has its principal place of
business in the State of (name) Missouri . Or is
incorporated under the laws of (foreign nation)

, and has its principal place of
business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

c The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the
defendant(s) owes or the amount at stake----is more than $75,000, not
counting interest and costs of court, because (explain):

At a minimum of $75,000 for loss of time, loss of life, loss of my HUD Housing

Voucher, loss of housing, etc.

 

Ill. Statement of Claim

Write a short and plain statement of FACTS that support your claim. Do not make legal
arguments. You must include the following information:

* What happened to you?
¢ What injuries did you suffer?

* Who was involved in what happened to you?

Case 6:19-cv-03169-SRB Document 1-2 Filed 05/10/19 Page 4 of 6
IV.

¢ How were the defendants involved in what happened to you?
* Where did the events you have described take place?
* When did the events you have described take place?

If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

After waiting for 2 years to get rental housing assistance, the first of November 2018, HUD issued me

 

my first housing assistance voucher. In the middle of November, I found and applied to Wilhoit

 

Properties, apartment. They checked my credit twice, once November 27th and again December 27th.

 

They delayed the process, taking too much time away from me. They did not have the apartment

 

cleaned for move in on January 2nd, 2019. I was not able to get internet and was without phone, TV,

 

for 16 days. The neighbors were smoking and complaining about me and one old man bullied me,

 

the leasing manager, denied the truth, warped what happened to me, | left that same day. I had to sleep

 

on the floor the first night there, etc. The time frame to use my HUD voucher expired. Wilhoit also

 

mailed me a threatening letter claiming that I owe them over $1,000 and would send me to collections.

 

They kept my monthly payment, plus my deposit, plus one HUD payment & said that I skipped out.

 

Relief

State briefly and precisely what damages or other relief you want from the Court. Do not
make legal arguments.

A minimum of $75,000 plus all damages allowed by law. Value of the HUD voucher is about

 

$4,000 a year x 3 years = about $12,000

 

 

Do you claim the wrongs alleged in your complaint are continuing to occur at the present time?

Yes No[ |

Do you claim actual damages for the acts alleged in your complaint?

Yes[v | No[ |

Do you claim punitive monetary damages?

Yes v] Nof |

un

Case 6:19-cv-03169-SRB Document 1-2 Filed 05/10/19 Page 5 of 6
If you indicated that you claim actual damages or punitive monetary damages, state the amounts
claimed and the reasons you claim you are entitled to recover these damages.

They discriminated against me and as a result of their gross negligence, | have incurred high amounts of debt

 

and loss of HUD housing assistance and mental anguish, pain and suffering.

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’ s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk’ s Office may result in the dismissal of my case.

Date of signing: APT 12th 99 19

, 9
Signature of Plaintiff AMWAg asa Mars: L Q» YD

Printed Name of Plaintiff eresa Marie Barbero

 

Case 6:19-cv-03169-SRB Document 1-2 Filed 05/10/19 Page 6 of 6
